PER CURIAM.
We deem it unnecessary to consider the question of residence, for the reason that there are two valid objections to the attachment. The first is that the affidavit and complaint upon which the warrant of attachment was granted do not set forth a cause of action against the defendant. Carrier v. Paper Co., 73 Hun, 287, 26 N. Y. Supp. 414; Pomeroy v. Ricketts, 27 Hun, 242. The second is that, the order herein having been granted upon a condition with which the defendant has complied *544the plaintiff has obtained an advantage, and is not in a position to demand a reversal of the order.
The order should therefore be affirmed, with $io costs and dis-t bursements.